IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DERRICK ANTONIO BROWN,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3468

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, Zachary F. Lawton, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, Jay Kubica and Samuel Steinberg, Assistant
Attorneys General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, SWANSON, and MAKAR, JJ., CONCUR.